DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,086,025.  This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,540,782 discloses a method for estimating a pose of a first object in relation to a second object, the second object comprising a visual marker comprising a plurality of ellipses comprises capturing a video image of the visual marker with an image capture device on the first object, then pre-processing frames of the video image on a graphics processing unit.  The method comprises detecting the visual marker by finding contours in the frames to identify the plurality of ellipses and determining that a pattern of the plurality of ellipses match a known pattern of the visual marker.  Then the method comprises obtaining coordinates of two or more of the plurality of ellipses of the visual marker, estimating the pose of the first object in relation to the second object by inputting the coordinates of the plurality of ellipses into a pose estimation algorithm, and filtering results of the pose estimation algorithm.
US 10,311,297 discloses an apparatus includes an interface configured to receive image data and position data.  The image data is associated with a plurality of images of a scene including an object.  The position data is associated with positions of a camera that captured the plurality of images.  The apparatus further includes a processor configured to identify a corresponding camera position for a first image of the plurality of images and to output an indication of a global position of the object based on first image data corresponding to the first image and based on the corresponding camera position.
US 2014/0309864 discloses a vehicle control system can determine a location of the vehicle and evaluate laws and rules of the location to determine if changes to an instrument display are required.  The vehicle control system can automatically configure the instrument display for the location.  The vehicle control system can image and translate traffic signs in the location.  The vehicle control system can also determine if the location is associated with an interruption of a communication network, identify an alternate communication network, and automatically transfer to the alternate communication network.  An alert may be generated by the vehicle control system that includes information related to traffic rules, languages, and communication networks of the location that are different than a previous location of the vehicle.
US 2014/0292570 discloses a vehicle-based radio frequency (RF) hardware component comprises first and second antennas, a digitizer, a serializer, and a serial output.  The first antenna receives, over-the-air, a first analog Global Navigation Satellite System (GNSS) signal in a first frequency band.  The second antenna receives, over-the-air, at least a second analog GNSS signal in a second frequency band, wherein the first frequency band and the second frequency band are separate and distinct.  The digitizer digitizes the first analog GNSS signal into a first digitalized GNSS signal and digitizes the second analog GNSS signal into a second digitized GNSS signal.  The serializer serializes the digitized GNSS signals into a serialized output signal.  The serial output communicatively couples the digitized GNSS signals, as the serialized output signal, directly from a location in a vehicle of the radio frequency hardware component to a separate communication device that is also coupled with the vehicle.
US 9,429,425 discloses an aerial collection system includes an image collection field vehicle that travels at street level and an image collection aerial vehicle that travels in the air above the street.  The aerial vehicle collects image data including at least a portion of the field vehicle.  The field vehicle includes a marker, which is identified from the collected image data.  The marker is analyzed to determine an operating characteristic of the aerial vehicle.  In one example, the operating characteristic in the marker includes information for a flight instruction for the aerial vehicle.  In another example, the operating characteristic in the marker includes information for the three dimensional relationship between the vehicles.  The three dimensional relationship is used to combine images collected from the air and images collected from the street level.
US 9,213,905 discloses a method of automatic obstacle location mapping comprises receiving an indication of a feature to be identified in a defined area.  An instance of the feature is found within an image.  A report is then generated conveying the location of said feature.
US 2011/0064312 discloses an image-based georeferencing system comprises an image receiver, an image identification processor, a reference feature determiner, and a feature locator.  The image receiver is configured for receiving a first image for use in georeferencing.  The image comprises digital image information.  The system includes a communicative coupling to a georeferenced images database of images.  The image identification processor is configured for identifying a second image from the georeferenced images database that correlates to the first image.  The system includes a communicative coupling to a geographic location information system.  The reference feature determiner is configured for determining a reference feature common to both the second image and the first image.  The feature locator is configured for accessing the geographic information system to identify and obtain geographic location information related to the common reference feature.
US 2009/0091496 discloses a GNSS system includes a receiver connected to an external mass storage device.  Applications for the system, including GNSS data processing methods are also disclosed.  The external storage device can comprise a flash (thumb) drive, which can be connected to the receiver via a USB interconnection.
US 8,855,846 discloses an unmanned aerial vehicle with a camera and conventional sensors, where the processor navigates the vehicle based at least in part on the image data and the sensor data.  A method for navigating an unmanned aerial vehicle where a processor navigates the vehicle based at least in part on image data corrected by traditional sensor data.
US 7,636,901 discloses a mapping system uses aerial photographs to correct geocode data for street addresses.  After entering an address, a street map is displayed along with an aerial photo, both of which indicate the street address location based on standard algorithms.  The indicator on the aerial map can be moved to accurately align with the location of the entered street address, which corrects the geocode data, allowing further geographical analysis to be performed using the corrected geocode data.  The corrected geocode data can be used to more accurately determine distances from the property at the street address to natural hazards such as, coastlines, earthquake faults and flood zones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646